
	
		I
		111th CONGRESS
		2d Session
		S. 258
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 30, 2010
			Referred to the Committee on the Judiciary, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		AN ACT
		To amend the Controlled Substances Act to
		  provide enhanced penalties for marketing controlled substances to
		  minors.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Kids From Dangerous Drugs Act
			 of 2010.
		2.Offenses involving controlled substances
			 marketed to minorsSection 401
			 of the Controlled Substances Act (21 U.S.C. 841) is amended by adding at the
			 end the following:
			
				(h)Offenses involving controlled substances
				marketed to minors
					(1)Unlawful actsExcept as authorized under this title,
				including paragraph (3), it shall be unlawful for any person at least 18 years
				of age to knowingly or intentionally manufacture or create, with intent to
				manufacture, create, distribute, or dispense, a controlled substance listed in
				schedule I or II that is—
						(A)combined with a candy product;
						(B)marketed or packaged to appear similar to a
				candy product; and
						(C)modified by flavoring or coloring the
				controlled substance with the intent to distribute, dispense, or sell the
				controlled substance to a person under 18 years of age.
						(2)PenaltiesExcept as provided in section 418, 419, or
				420, any person who violates paragraph (1) of this subsection shall be subject
				to—
						(A)2 times the maximum punishment and at least
				2 times any term of supervised release authorized by subsection (b) of this
				section for a first offense involving the same controlled substance and
				schedule; and
						(B)3 times the maximum punishment and at least
				3 times any term of supervised release authorized by subsection (b) of this
				section for a second or subsequent offense involving the same controlled
				substance and schedule.
						(3)ExceptionsParagraph (1) shall not apply to any
				controlled substance that—
						(A)has been approved by the Secretary under
				section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), if the
				contents, marketing, and packaging of the controlled substance have not been
				altered from the form approved by the Secretary; or
						(B)has been altered at the direction of a
				practitioner who is acting for a legitimate medical purpose in the usual course
				of professional
				practice.
						.
		3.Sentencing GuidelinesPursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend the Federal
			 sentencing guidelines and policy statements to ensure that the guidelines
			 provide an appropriate additional penalty increase of up to 3 offense levels
			 above the sentence otherwise applicable in Part D of the Guidelines Manual if
			 the defendant was convicted of a violation of section 401(h) of the Controlled
			 Substances Act, as added by section 2 of this Act.
		
	
		
			Passed the Senate
			 July 29, 2010.
			Nancy Erickson,
			Secretary
		
	
